DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Notice to Applicant

2.	The following is a Final Office action.  In response to Examiner’s Non-Final Action of 01/25/2022, Applicant, on 07/20/2022, amended Claims 1, 2, 5, 7, 8, 11, 13, 14, 16 and 19; Claims 3, 4, 6, 9, 10, 12, 15, 17, 18 and 20 are as originally presented but deemed amended, since they depend from amended independent Claims 1, 7 and 13. 
Claims 1-20 are pending in this application and have been rejected below.


Information Disclosure Statement

3. 	The information disclosure statement(s) (IDS) submitted on 07/25/2022 and 09/20/2022 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.


Response to Amendment

4.	Applicant’s amendments and arguments are acknowledged.

5.	The prior Claim Objection withdrawn in light of Applicant's amendments.

6.	 The prior 35 USC §112 rejection of Claims withdrawn in light of Applicant's amendments.  

7.	 The prior 35 USC §101 rejection of Claims maintained despite Applicant's amendments and arguments.  

8.	The prior 35 USC §103 rejection of Claims maintained despite Applicant's amendments and arguments.  



Claim Rejections - 35 USC § 101

9.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

10.	Claims 1-20 rejected under 35 U.S.C. 101 because, although they are drawn to statutory categories of system (machine) and method (process), they are also directed to a judicial exception (an abstract idea) without significantly more.   

11.	Claim 1 recites provide .. access to .. global resource flow records, each global resource flow record indicating an origin, destination, quantity and classification of resources transferred between the origin and destination regions belonging to a set of geographic regions and reflecting aggregated resource flows between pluralities of producers and consumers in the destination and origin regions, the global resource flow records having a first level of geographic granularity and identifying resources at a first level of category granularity; localized resource records indicating aggregate quantities of resources consumed or produced by a plurality of consumers or producers in sub-regions within the set of geographic regions, the localized resource records having a second level of geographic granularity greater than the first level of geographic granularity and a second level of category granularity greater than or equal to the first level of category granularity; resource transportation records associating quantities of resources with transportation modalities used to transport those resources; and transportation network image data representing transportation networks within the set of geographic regions, the transportation network images having a level of geographic granularity greater than the first level of geographic granularity; .. receive a geospatial data image for display .. receive user inputs directed toward coordinates within the geospatial data image; transform the coordinates into a first user interaction signal identifying one or more of the sub-regions within the geospatial data image including the coordinates; transmit the first user interaction signal and a second user interaction signal [indicating] a requested analysis to be performed on the geospatial data image .. and display updated geospatial data images representing results of the requested analysis; and .. transmit a geospatial image to the user .. receive, from the user .. user interaction signals encoding a sub-region of the geospatial image as a target region and a request for a resiliency assessment for a target resource and the target region; calculate flow quantities of the target resource flowing to the target region at a third level of geographic granularity that is greater than the first level of geographic granularity using the global resource flow records and the localized resource records corresponding to the target region; infer respective resource flows of the target resource transported to an aggregate of consumers in the target region via each of a set of expected transportation routes using the calculated flow quantities of the target resource to the target region, the resource transportation records, and the transportation network image data; derive a first resiliency value of a resiliency metric for the target region, the first resiliency value indicating a maximum degree to which a total flow quantity of the target resource to the target region will be disrupted when one or more of the expected transportation routes is disrupted; determine a subset of the respective resource flows sufficient to lower the first resiliency metric value below a predetermined threshold if the subset of the respective resource flows is disrupted; assign a sizing parameter and a set of color values to each resource flow, wherein the sizing parameter is monotonically related to a quantity of that resource flow; wherein a first set of color values is assigned to the subset of the respective resource flows and a second set of color values is assigned to remaining resource flows of the set of resource flows; modify the geospatial data image by superimposing, on the geospatial data image, respective icons representing each resource flow, each icon having a width proportional to the sizing parameter for that flow and a color determined by sets of color values for each resource flow; and transmit the modified geospatial data image to the user, which is an abstract idea of Certain Methods of Organizing Human Activity, particularly fundamental economic principles or practices (including mitigating risk), because deriving a resiliency value indicating the impact of a disruption on resource flows is a business activity (fundamental economic practice) for mitigating economic risk. Claims 7 and 13 recite similar abstract ideas.
The judicial exception is not integrated into a practical application because the Claims, including additional elements such as a database server, a set of electronic datastores, a communication network coupled to the database server; a user device coupled to the communication network, comprising: a processor; a display device; and memory storing instructions that, when executed by the processor, cause the processor to: provide a user interface, a remote server, an analysis server comprising: processing circuitry, a communications interface coupled to the processing circuitry and the communication network; and memory coupled to the processing circuitry, the memory storing analysis instructions, individually, and in combination, when viewed as a whole, are not an improvement to a computer or a technology, the claims do not apply the judicial exception with a particular machine, and the claims do not effect a transformation or reduction of a particular article to a different state or thing. Generally linking the use of the judicial exception to a particular technological environment or field of use, as in the instant claims, is not indicative of integration into a practical application - see MPEP 2106.05(h); adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as in the instant claims, is also not indicative of integration into a practical application - see MPEP 2106.05(f). The Claims are therefore directed to the judicial exception.
The Claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (abstract idea), because these additional elements such as those listed above, individually or in combination, do not recite anything that is beyond conventional and routine use of computers (as evidenced by Fig. 1A and paragraphs 36, 38 of the published Specification in the instant Application and court decisions such as buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) discussed at 2106.05(d) of the MPEP), do not effect a transformation or reduction of a particular article to a different state or thing, nor do they apply  the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular field of use or technological environment. Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as in the instant claims, is not indicative of an inventive concept ("significantly more") - see MPEP 2106.05(f).
Dependent Claims 2-5, 8-11 and 15-18 do not integrate the judicial exception into a practical application because the Claims, including additional elements such as such as those listed above, individually, and in combination, when viewed as a whole, are not an improvement to a computer or a technology, the claims do not apply the judicial exception with a particular machine, and the claims do not effect a transformation or reduction of a particular article to a different state or thing. Generally linking the use of the judicial exception to a particular technological environment or field of use, as in the instant claims, is not indicative of integration into a practical application - see MPEP 2106.05(h); adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as in the instant claims, is also not indicative of integration into a practical application - see MPEP 2106.05(f).
Dependent Claims 2-5, 8-11 and 15-18 also do not include additional elements that are sufficient to amount to significantly more than the judicial exception (abstract idea), because these additional elements such as those listed above, individually or in combination, do not recite anything that is beyond conventional and routine use of computers (as evidenced by Fig. 1A and paragraphs 36, 38 of the published Specification in the instant Application and court decisions such as buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) discussed at 2106.05(d) of the MPEP), do not effect a transformation or reduction of a particular article to a different state or thing, nor do they apply  the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular field of use or technological environment. Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as in the instant claims, is not indicative of an inventive concept ("significantly more") - see MPEP 2106.05(f).
Dependent Claims 6, 12, 14, 19 and 20 directed to wherein deriving the first resiliency value of the resiliency metric for the target resource and the target region comprises using the respective quantities of the target resource transported to the target region via each of the set of expected transportation routes as inputs to an entropy-based economic diversity function; wherein determining the set of expected transportation routes, comprises: extracting resource transportation records for the target resource from the resource transportation records, each extracted resource transportation record indicating a corresponding transportation modality associated with one of: the target resource or a resource category to which the target resource belongs; and generating, for the target resource and each corresponding transportation modality, paths along transportation networks of the corresponding modality from source regions of the target resource to the target region that minimize a cost function; and wherein superimposing the respective icons representing each resource flow comprises superimposing a set of line segments having widths equal to the sizing parameter of that resource flows and colors determined by the set of colors values of that resource flows at locations in the geospatial data image corresponding to the path; receiving a user interaction signal indicating a request to identify resource hubs within a selected geographic region; determining, using the global resource flow records, the localized resource records, the resource transportation records, and the transportation network image data: respective quantities of selected resources transported through a candidate hub region to a set of destination regions; deriving respective baseline resiliency values of the resiliency metric, for the selected resources and each destination region when the selected resources are allowed to travel through the candidate hub region; deriving respective adjusted resiliency values of the resiliency metric, for the selected resources and each destination region when the selected resources are not allowed to travel through the candidate hub region; and in response to determining that an aggregate value of the adjusted resiliency values is smaller than an aggregate value of the baseline resiliency values by more than a predetermined resiliency threshold, display an updated geospatial data image to the user that visually indicates that the candidate hub region is a significant resource hub, are extensions of the abstract idea noted in the independent claims because they further the limitations of the independent claims, which are directed to Certain Methods of Organizing Human Activity, particularly fundamental economic principles or practices (including mitigating risk). Accordingly, these claim elements do not serve to confer subject matter eligibility on the claims since they are directed to abstract ideas. 
Therefore, Claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-eligible subject matter. See Alice Corp. v. CLS Bank International, 573__ U.S. 2014.



Claim Rejections - 35 USC § 103

12.	The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
35 U.S.C. 103 forms the basis for all obviousness rejections set forth in this Office action.

13.	Claims 1, 2, 5, 7, 8, 11, 13, 14 and 19 rejected under 35 U.S.C. 103 as being unpatentable over Roelofs et al. (US Patent Publication 20160217399 A1 - hereinafter Roelofs) in view of "Freight Story 2008" (U.S. Department of Transportation, Federal Highway Administration, November 2008 - hereinafter FHWA Freight Story 2008).

14.	As per Claim 1, Roelofs teaches:
A system comprising: a database server configured to provide remote access to a set of electronic datastores storing [ROELOFS reads on: Abstract, "A system and method for tracking shipments in a supply chain is provided."; Fig. 2, SUPPLY/LOGISTICS CHAIN MGMT SYSTEM SERVER 204, DATABASE 208, WIDE AREA NETWORK 228, SHIPMENT ENTERPRISE SERVER(S) 250, TIER 1 ENTERPRISE SERVER 254; Fig. 3, DATABASE 208, CUSTOMER SERVER(S) 308, CLIENT COMMUNICATION DEVICE(S) 312, SUPPLY CHAIN MEMBER SERVER(S) 316; para 182, "In yet another embodiment, the disclosed methods may be partially implemented in software that can be stored on a storage medium, executed on programmed general-purpose computer with the cooperation of a controller and memory, a special purpose computer, a microprocessor, or the like. "] :
global resource flow records, each global resource flow record indicating an origin, destination, quantity and classification of resources transferred between the origin and destination regions belonging to a set of geographic regions and reflecting aggregated resource flows between pluralities of producers and consumers in the destination and origin regions, the global resource flow records having a first level of geographic granularity and identifying resources at a first level of category granularity [ROELOFS reads on: Fig. 4, display 900 - showing countries, continents, trade flows - continents are first level of granularity; Fig. 6, display 600, 608; Fig. 7, display 700, 708; para 24, "The system's combination of cloud tools, operating models, and risk management logic can create new, more profitable and effective business practices in three-dimensional supply and/or logistics chains. The transport module can use multiple sources of shipment-related information (and not just information provided by the responsible carrier), thereby providing customers with more accurate shipment arrival estimates and shipment tracking information than is currently provided by carriers and can combine shipment times for various route segments and different carriers, thereby providing one arrival estimate to customers." - customers are consumers; para 26, "The term “a” or “an” entity refers to one or more of that entity."; para 117, "The database 208 can include, for each selected enterprise in the supply and/or logistics chain (for example, each tier 1, 2, 3 or 4 enterprise), name, geographical location of corresponding sites, geopolitical location of corresponding sites, material, part, component, current spot market and/or contractual sales price of the material, part, component, and/or product type supplied by the enterprise, respective supply and/or logistics chain performance metrics of the enterprise and/or each site of the enterprise, material, part, component, and/or product supply and/or purchase commitment with another enterprise in the supply and/or logistics chain, specifications and requirements for material(s), part(s), component(s), and/or product(s) supplied and/or purchased by the enterprise, bills of materials for materials, pails, components, and/or products, material, part, component, and/or product quantity and shipment dates and expected arrival dates at the next enterprise in the supply and/or logistics chain, order cycle and/or turnaround times, shipment and/or order volume, total number of shipments, number of on time shipments, number of late shipments, order mismatch count, repair details, and an association of the selected enterprise with one or more other enterprise(s) in the supply and/or logistics chain, such as by a contractual or other supply relationship." - product(s) supplied and/or purchased by the enterprise, bills of materials for materials, pails, components, and/or products, material, part, component, and/or product quantity and shipment dates and expected arrival dates at the next enterprise in the supply and/or logistics chain is each resource flow record indicating an origin, destination, quantity and classification of resources transferred between the origin and destination; para 121, "With reference to FIG. 5, the transport module 328 includes a number of computational modules and data structures, including: a shipment card 504 containing descriptive parameters and other information for a corresponding shipment (which descriptive parameters can include one or more of shipment identifier, shipment carrier, shipment transportation mode (for example, rail, air, ship, or truck), shipment contents (for example, type and/or identification of items and corresponding quantities), shipment origin, shipment destination, shipment timestamp for last update to the shipment card 504, current and/or projected shipment time and/or duration and/or status (for example, number of days delayed, on time, or number of days early relative to a projected shipment arrival time), and links or pointers to the transportation objects involved with the shipment); a transport map 508, such as depicted in FIG. 4, depicting a selected supply and/or logistics chain, including transport objects; a transport object performance analyzer 512 (that analyzes a performance of a selected transport object relative (o predetermined rules, objectives, policies, and/or performance thresholds; a transport event workflow 516 which is a se(of procedures and rules instantiated for an underperforming transport object; a shipment tracking module 500 which tracks a spatial location of a shipment at any point in time; a set of transport graph data structure(s) 508 that describe transport objects and their interrelationships; a transport graph database generator 524 that observes, over time, performance of a selected supply and/or logistics chain, including shipment routes, carriers, origins and destinations and transport object performance data for each transport object, and creates and/or updates dynamically the set of transport graph data structure(s) 508 corresponding to the selected supply and/or logistics chain; a transport graph data base analyzer 528 that traverses the set of transport graph data structure(s) 508 corresponding to the selected supply and/or logistics chain to provide information to a transport resource manager 532 about sole and alternate routes and transport object performance; and the transport resource manager 532 that, for an unacceptably performing or underperforming transport object, determines a degree of impact of the underperformance on a selected supply and/or logistics chain and/or recommends one or more alternatives to mitigate the effect of the underperformance." - a shipment card 504 containing descriptive parameters which can include shipment content, shipment origin, shipment destination, is resources transferred between the origin and destination; para 125, "The display 800 of FIG. 8 is an example shipment notification displayed, by a client communication device 612, for a selected shipment. The notification effectively presents visually the shipment card 504 for a selected shipment. The information includes shipment identifier 804 (AIRKLM005), shipment destination 808 (bicycle plant in Amsterdam, NL), number of items in the shipment 810 (665 items), date of last shipment card update 812 (Aug. 30, 2014), current status of the corresponding shipment 816 (62.3 days late), shipment type icon 820 (for example, truck), and carrier identifier 824 (DHL). The selectable icons at the bottom of the display 800 enable the user to follow (icon 828) the progression of the shipment (which, if selected, will provide periodic updates to the user when a field on the shipment card changes), publish a comment (icon 832) regarding the shipment. (which comment can be viewed by others and provide additional information about the shipment), and share (icon 836) the display 800 with another by a messaging modality, such as text, email, a short message service, Twitter™, and the like."; para 126, "The display 900 of FIG. 9 depicts further information provided by the transport module 328. The tool bar 904 gives the user the option of selecting shipments, routes, and insights (selected for display 900). “Shipments” provides information on each shipment in the selected supply and/or logistics chain, “routes” provides information on each transport object (for example, route segment, hub, carrier, etc.) in each route in the selected supply and/or logistics chain, and “insights” provides analytical results regarding shipment performance for the selected supply and/or logistics chain. The left of the display 900 provides fields for “What Didn't Ship Yesterday” 908, “What Didn't Arrive Yesterday” 912, and “On Time Arrival Performance” 916. Each of these fields provides options for “All Carriers” 920, “All Sites” 924, and “All Regions” 928) and provides a pie chart or other graphical representation 932 of the pertinent results for each field (e.g., for field 908 19% of all shipments for the selected one of the carriers, sites, or regions did not ship yesterday while 80% shipped and for field 912 41% of all shipments for the selected one of the carriers, sites, or regions did not arrive yesterday while 59% arrived). The right of the display 900 includes summaries 936 and 940 for the shipments that did not ship (324) and that did ship 1296). Below the summaries is a scrollable listing of shipment cards 944a-d configured as discussed above with reference to FIG. 8." - “routes” provides information on each transport object (for example, route segment, .. “What Didn't Ship Yesterday” 908, “What Didn't Arrive Yesterday” 912 .. “All Sites” 924, and “All Regions” 928 is the destination and origin regions; para 162, "Profit (or revenue) generated from the products-at-risk (from metric number 1). The profit generated from the products which the parts at the impacted shipment go into is aggregated and normalized across all at-risk shipments. The higher the value, the more risk from the parts in that shipment. The profit from finished goods made out of parts in the at risk shipment is aggregated."];
localized resource records indicating aggregate quantities of resources consumed or produced by a plurality of consumers or producers in sub-regions within the set of geographic regions, the localized resource records having a second level of geographic granularity greater than the first level of geographic granularity and a second level of category granularity greater than or equal to the first level of category granularity [ROELOFS reads on: Fig. 4, as above - countries are a second level of category granularity greater than or equal to the first level of category granularity; para 117, as above - product type supplied by the enterprise, respective supply and/or logistics chain performance metrics of the enterprise and/or each site of the enterprise is localized resource records indicating aggregate quantities of resources consumed or produced by a plurality of consumers or producers in sub-regions within the set of geographic regions; para 121, as above];
resource transportation records associating quantities of resources with transportation modalities used to transport those resources; and transportation network image data representing transportation networks within the set of geographic regions, the transportation network images having a level of geographic granularity greater than the first level of geographic granularity [ROELOFS reads on: Fig. 5, SHIPMENT CARD 504, TRANSPORT MAP 508; Fig. 7 - routes within continent; Fig. 8, display 800, items in shipment 810, shipment type 820; para 106, "The transport module 328 can enable a user to manage and substantially optimize a global transportation network. It can show a user real-time information for each and every transport object (for example, route segment, shipment, hub (for example, ports, depots, airports, and intermediate transfer points), source load facility, destination unload facility, and carrier [in] a selected supply and/or logistics chain, even down to individual route segments, thereby enabling the user to anticipate delays and fix them before they impact customers. .. In one shipment tracking example, a tracking view provides real-time visibility into the shipments flowing through a selected global supply and/or logistics chain. Every shipment, including those still being processed at a site, is visible on an interactive global map." - an interactive global map is transportation network image data representing transportation networks within the set of geographic regions; para 121, ".. a shipment card 504 containing descriptive parameters and other information for a corresponding shipment (which descriptive parameters can include one or more of shipment identifier, shipment carrier, shipment transportation mode (for example, rail, air, ship, or truck), shipment contents (for example, type and/or identification of items and corresponding quantities), .."; para 123, "Each description includes an icon 632 indicating whether the corresponding route segment is by truck, rail, plane or ship, carrier 636 and shipment identifier 646 for the corresponding route segment, shipment status 640 (for example, number of days delayed, on time, or number of days early relative to a projected shipment time over the corresponding route segment), and a description 644 of the quantity and items in the shipment."]; 
a communication network coupled to the database server [ROELOFS reads on: Fig. 2, as above;  Fig. 3 - CLIENT COMMUNICATION DEVICE(S) 312 is user device, as above]; a user device coupled to the communication network [reads on: Fig. 3, as above - CLIENT COMMUNICATION DEVICE(S) 312 is user device], comprising: a processor; a display device; and memory storing instructions that, when executed by the processor, cause the processor to: provide a user interface [reads on: Abstract, "..  via a user interface presented on a display screen of the first computer, .."; para 7, "A server can include: a microprocessor; a memory; a network interface to receive incoming and send outgoing messages; a buffer for temporary storage of incoming and send outgoing messages; and an interface driver to provide the control signals to effect operation of the network interface and buffer."; para 18, "A server can have, in memory, a microprocessor executable transport resource manager .."; para 20, "A computer display .."; para 28, " “Computer-readable medium” as used herein refers to any tangible and non-transient storage and/or transmission medium that participate in providing instructions to a processor for execution."; para 180, "In another embodiment, the systems and methods of this disclosure can be implemented in conjunction with a special purpose computer, a programmed microprocessor or microcontroller and peripheral integrated circuit element(s), an ASIC or other integrated circuit, a digital signal processor, .. Some of these devices include processors (for example, a single or multiple microprocessors), memory, nonvolatile storage, input devices, and output devices. Furthermore, alternative software implementations including, but not limited to, distributed processing or component/object distributed processing, parallel processing, or virtual machine processing can also be constructed to implement the methods described herein."];
receive a geospatial data image for display within the user interface [ROELOFS reads on: Figs. 4, 6, 7, as above; para 102, "The exposure module 324 can provide [a ]live view, which is a focused, real-time view of the disruptions and/or other events impacting manufacturers, suppliers, and/or distribution sites in a selected supply and/or logistics chain. When events occur, the exposure module 324 can display an event perimeter ring, or range of disruption, on the live view map with details showing supply and/or logistics chain failure paths and tier 1-4 enterprise interconnections. For example, as shown in FIG. 4 a disruption event, depicted as an earthquake, can be shown on the map display at a location 408 impacted by the event. The range of disruption 412 is assigned to the disruption event indicating a likely spatial range impacted by the event. As will be appreciated, different event types and events for a given event type can have differing assigned spatial ranges of disruption. For example, an earthquake may have a larger spatial range of disruption than a storm, and an 8.0 earthquake on the Richter scale would have a larger spatial range of disruption than a 5.5 earthquake on the Richter scale A range can be modeled by many techniques, such as by using a shape file. The exposure module 324 can enable the user to drill down by site to view indirect impact of upstream failures or disruptions on products and customers."; para 124, "Referring to FIG. 7, the transport module 328 provides a first display 700 on a display 604 of a computer, such as a personal computer or laptop, and a second display 708 on a mobile communication device 612, such as a cellular phone or tablet computer."]; 
receive user inputs directed toward coordinates within the geospatial data image [ROELOFS reads on: para 102, as above  - The exposure module 324 can enable the user to drill down by site to view indirect impact of upstream failures or disruptions is receive user inputs directed toward coordinates within the geospatial data image];
transform the coordinates into a first user interaction signal identifying one or more of the sub-regions within the geospatial data image including the coordinates [ROELOFS reads on: para 102, as above; para 106, "The transport module 328 can enable a user to manage and substantially optimize a global transportation network. It can show a user real-time information for each and every transport object (for example, route segment, shipment, hub (for example, ports, depots, airports, and intermediate transfer points) .. Every shipment, including those still being processed at a site, is visible on an interactive global map. The user can select (for example, by clicking, gesture, or other input) on a site to reveal relevant location and shipment details or select a shipment to reveal details on contents, status, and estimated delivery." - by clicking, gesture, or other input on a site to reveal relevant location is transform the coordinates into a first user interaction signal identifying one or more of the sub-regions within the geospatial data image including the coordinates; para 107, "The transport module 328 can use one or more independent sources, in addition to the freight carrier or shipping company, to determine status and/or location of a selected shipment. One independent source is an RTLS system using a combination of satellite position information (such as a satellite positioning system (“SPS”), for example, GPS and GLONASS) and terrestrial antenna information (such as triangulation) to locate a shipment, whether by air, water, rail or road."];
transmit the first user interaction signal and a second user interaction signal [indicating] a requested analysis to be performed on the geospatial data image to a remote server; and display updated geospatial data images representing results of the requested analysis [ROELOFS reads on: para 21, "The display can be updated as the impact of a shipment is mitigated by a recalculation of the impact significance on each site, part, component, product, or enterprise."; para 89, "The shipments can be tracked by one or more techniques. The shipment enterprise server 250 can provide position and status updates, such as freight tracking information and freight movement projections between two locations, to the supply and/or logistics chain management system server 204. The shipments can be tracked using an active and/or passive satellite positioning system, such as the Global Positioning System, that includes, in the vehicle, a receiver of position-based signals received from a satellite."]; and 
an analysis server comprising: processing circuitry, a communications interface coupled to the processing circuitry and the communication network; and memory coupled to the processing circuitry, the memory storing analysis instructions that, when executed by the processing circuitry, cause the processing circuitry to: transmit a geospatial image to the user device; receive, from the user device, user interaction signals encoding a sub-region of the geospatial image as a target region [ROELOFS reads on: Abstract, Figs. 2,3, 4, 6, 7, paras 7, 18, 20, as above; para 100, "The exposure module 324 can enable the user to ping part and component suppliers directly to verify impact and kick-start disruption event mitigation." - ping part and component suppliers directly is user interaction signals; paras 102, 106, 107, 180, 182, as above] and 
a request for a resiliency assessment for a target resource and the target region [ROELOFS reads on: para 79, "There are a number of examples of events impacting the performance of a selected supply and/or logistics chain. Events can include, for example, natural disasters .. freight disruptions .. and/or any other event that is external or internal to the supply and/or logistics chain (for example production quality issue, inventory stock shortage, manufacture system, device, or apparatus malfunction, or other event that demands or causes lead time within the supply and/or logistics chain)."; para 96, "The perspective module 320 can monitor the health and operation of a selected supply and/or logistic chain using defined parameters. The user can select one or more KPIs of interest and the module 320 will monitor temporally changes in the values of the KPIs. Examples of KPI metrics include DIFOT (delivery in full and on time), on time shipping/delivery (for example, on time customer shipment, on-time supplier delivery, on-time arrivals, etc.), .. When a KPI metric rises above or falls below a selected threshold, a warning or other notification can be sent to the user. .. -When a selected KPI metric exceeds configured thresholds, for example, dashboard alerts can be provided to specified users.";  para 97, "Dashboard displays can provide users with real-time tracking of selected KPI metrics in a selected supply and/or logistics chain. The displays can be user configurable and include a number of different dashboard elements including: gauges (for example, at-a-glance tracking of high level health indicators), trend lines (with optional thresholds) to view how a selected KPI metric or set of KPI metrics changes over time to get early warning into potential problems, scorecards (with optional breakdowns and thresholds) to track important numerical values or KPI metrics, .."; para 99, "The exposure module 324 can identify and respond to risks in a selected supply and/or logistics chain. .. The exposure module 324 enables event risk and operations management throughout the supply and/or logistics chain by constantly tracking selected news sources of global events, such as by social networks, news feeds, governmental statements, and the like. Each news source can have an assigned degree of reliability or reliability ranking for use in determining whether or not to notify designated recipients for a selected supply and/or logistics chain of an event potentially impacting the selected supply and/or logistics chain and, if so, provide designated recipients with an indication of the reliability of the event information."; para 101, "The exposure module 324 can enable a user to identify and respond to event-related risks in a selected supply and/or logistics chain by knowing immediately what sites, parts, and products may be impacted. The exposure module 324 can enable the user to ping part and component suppliers directly to verify impact and kick-start disruption event mitigation. .. When a disruption event occurs, the exposure module 324 can geo-locate the failure path against plural points in the selected supply and/or logistics chain and assess a likelihood of impact toward the delivery of products to customers, and, when the likelihood and/or severity of impact is sufficiently high, generate and send to a client communication device 312 an auto-notification containing event information." - identify and respond to event-related risks in a selected supply and/or logistics chain by knowing immediately what sites, parts, and products may be impacted is a request for a resiliency assessment for a target resource and the target region]; 
calculate flow quantities of the target resource flowing to the target region [ROELOFS reads on: Fig. 8, display 800, CALCULATED: AUG30, 2014 812; paras 21, 117, 125, as above] at a third level of geographic granularity that is greater than the first level of geographic granularity using the global resource flow records and the localized resource records corresponding to the target region [reads on: Fig. 6, route segments 620a-c; Fig. 7, route segments 720a-d; para 123, "Referring to FIG. 6, the transport module 328 provides a first display 600 on a display 604 of a computer, such as a personal computer or laptop, and a second display 608 on a mobile communication device 612, such as a cellular phone or tablet computer. The first and second displays arise from a common set of information. The first display 600 shows transport map configuration different from that of FIG. 4. The map 616 shows a plurality of transport objects associated with selected shipment. The transport objects include plural route segments 620a-c, shipment source or origin facility 624, shipment destination facility 628, and intermediate transfer points 630a,b. The left of the first display 600 provides a description of each transport object. Each description includes an icon 632 indicating whether the corresponding route segment is by truck, rail, plane or ship, carrier 636 and shipment identifier 646 for the corresponding route segment, shipment status 640 (for example, number of days delayed, on time, or number of days early relative to a projected shipment time over the corresponding route segment), and a description 644 of the quantity and items in the shipment. The route segments 620a-c each correspond to a different shipment mode, namely air for route segment 620a and truck for each of route segments 620b and c. The displayed box 648 indicates that the shipment is currently at intermediate transfer point 630a and contains information in the shipment card 504 for the corresponding shipment. The second display 608 includes the information on the left side of the first display 600, including the icon 632 indicating whether the corresponding route segment is by truck, rail, plane or ship, the shipment identifier 646 and carrier 636 for the corresponding route segment, shipment status 640 (for example, number of days delayed, on time, or number of days early relative to a projected shipment time over the corresponding route segment), and a description 644 of the quantity and items in the shipment." - route segments 620b and c are at a third level of geographic granularity that is greater than the first level of geographic granularity; route segments 620a-c, shipment source or origin facility 624, shipment destination facility 628, shipment card 504 is global resource flow records and the localized resource records corresponding to the target region; para 124, "Referring to FIG. 7, the transport module 328 provides a first display 700 on a display 604 of a computer, such as a personal computer or laptop, and a second display 708 on a mobile communication device 612, such as a cellular phone or tablet computer. As in FIG. 6, the first and second displays arise from a common set of information. The first display 700 shows a transport map configuration different from that of FIG. 4. The map 716 shows a plurality of transport objects associated with a selected shipment. The transport objects include plural route segments 720a-d, shipment source or origin facility 724, shipment destination facility 728, and intermediate transfer points 730a-c. The left of the first display 700 and the second display 708 show the shipment route 750 (formed by the various subcomponent transport objects) as a vertical line subdivided by nodes corresponding to the source or origin 724, intermediate transfer points 730, and destination 728 to form route segments 720a-d. Each node has a corresponding description 754 indicating a type and name of the respective node (for example, source facility, destination facility, port, airport, depot, packaging facility, load transfer facility, etc.), and each route segment has a corresponding description 758 indicating a type and name of a freight carrier carrying the shipment over the respective route segment. The first display 700 further includes a carrier description 762 providing the name of the selected carrier, historical performance of the carrier 766 (for example, 27 percent on time deliveries), and a current delay 770 (24 days) in the shipment attributable to the carrier. The first display 700 further has a triangular icon for hub 730b indicating that the hub is underperforming (or has become a chokepoint or bottleneck for the shipment potentially causing substantial delay in the shipment). The left of the first display 700 shows the hub on the route representation. The left of the first display 700 further shows a search query box 774 that enables a user to search on any information field in a transport object description. The upper portion of the first display 700 includes a number of information fields. In some embodiments, the first information field 778 may correspond to a number of shipments in route, the second information field 782 may correspond to an inventory value or other shipping cost associated with one or more points along a route, and the third information field 786 may correspond to other cost and/or values associated with a particular route, inventory, carrier, parts of a particular route, etc. It should be appreciated that these information fields may change, and even present different information, depending on route, route portion, carrier, inventory, source, and/or destination selected."]; 
infer respective resource flows of the target resource transported to the target region via each of a set of expected transportation routes [ROELOFS reads on: Fig. 4, routes 904a-g; para 73, "The boxes in FIG. 4 show relevant shipment information including a number and value of products, parts, and/or components currently en route along the corresponding shipment line."; para 137, "In step 1112, the shipment tracking module 500 estimates the time remaining for the selected shipment to reach the destination facility (or a selected waypoint). As will be appreciated, the RTLS system providing location information to the shipment tracking module 500 can provide information on how fast the shipment is moving (based on changes in position as a function of time) and estimate when the shipment will arrive at its final or intermediate destination. The shipment tracking module 500 can alternatively or additionally consider in its time estimates one or more of the time required by one or more other shipments in temporal proximity to the current time to traverse each of the transport objects between the current spatial position of the shipment and the destination facility, the current levels of performance of each of the transport objects between the current spatial position of the shipment and the destination facility, the estimate provided by the carrier as to shipment arrival time at each of the hubs between the current spatial position of the shipment and the destination facility, and weather and/or road conditions and traffic levels at each of the intervening hubs and route segments, and other similar information." - estimate when the shipment will arrive at its final or intermediate destination is infer respective resource flows of the target resource transported to the target region via each of a set of expected transportation routes] using the calculated flow quantities of the target resource to an aggregate of consumers in the target region, the resource transportation records, and the transportation network image data [ROELOFS reads on: as above; para 117, "The database 208 can include, for each selected enterprise in the supply and/or logistics chain (for example, each tier 1, 2, 3 or 4 enterprise), name, geographical location of corresponding sites, geopolitical location of corresponding sites, material, part, component, current spot market and/or contractual sales price of the material, .." - spot market is an aggregate of consumers]; 
derive a first resiliency value of a resiliency metric for the target region, the first resiliency value indicating a maximum degree to which a total flow quantity of the target resource to the target region will be disrupted [ROELOFS reads on: Fig. 13, logic 1300; para 8, "The memory can include a microprocessor executable transport object performance analyzer operable to analyze a performance of a selected transport object in a respective supply and/or logistics chain relative to predetermined rules, objectives, policies and/or performance thresholds to determine if the selected transport object is performing acceptably and, when the selected transport object is not performing acceptably, operable to provide, via the network interface, buffer, and interface driver and to a user, an indication that the selected transport object is not performing acceptably."; para 155, "The transport resource manager 532, for an unacceptably performing or underperforming transport object, determines a degree of impact of the underperformance on a selected supply and/or logistics chain and/or identifies and/or recommends one or more alternative transport objects to mitigate the effect of the underperformance or unacceptably delayed shipment on the corresponding supply and/or logistics chain. For example, if a route segment or hub is underperforming due to traffic congestion the transport resource manager 532 can select and/or recommend one or more alternate transport objects, such as hub(s) and/or route segment(s), by which to redirect an existing product, part, or component shipment. Prior to shipment, the transport resource manager 532 can recommend to a supply and/or logistics chain one or more preferred transport objects to employ based on current and/or historic performance of the corresponding transport object. For example, the transport resource manager 532 can select a hub and/or route segment that, for the time period for example, season, month, week, etc.) of shipment, has comparatively better performance than other competing or alternative hub and/or route segments."; para 159, "The transport resource manager 532 risk can determine the risk by traversing a set of graph data structures defining the selected supply and/or logistics chain, evaluating the financial impact of the event on the selected supply and/or logistics chain, and determining a risk or probability associated with the risk impact, thereby enabling a user to determine whether a workflow associated with the unacceptable transport object performance should be escalated. The graph data structures map the impacted sites and shipments against the parts, components, and/or products produced or supplied by the impacted sites or carried by the impacted shipments to determine impact information, such as a degree of impact on each site, shipment, part, component and product and/or a severity or risk associated with the overall impact of the selected underperforming transport object on the corresponding supply and/or logistics chain." - a degree of impact on each site, shipment, part, component and product and/or a severity or risk associated with the overall impact of the selected underperforming transport object on the corresponding supply and/or logistics chain is a resiliency metric for the target region; para 163, "Aggregated part information per shipment: The color is determined by looking at the individual parts within the shipment and determining the aggregate component lead time−[(inventory on-hand+inventory in-transit)/daily component consumption]=Adjusted lead time (ALT). The higher the ALT values above zero, the longer the expected shortage in part supply before new orders can fulfill demand." - determining the aggregate component lead time, Adjusted lead time (ALT) is derive a first resiliency value of a resiliency metric for the target region, The higher the ALT values above zero, the longer the expected shortage is the first resiliency value indicating a maximum degree to which a total flow quantity of the target resource to the target region will be disrupted; para 164, "The transport resource manager 532 can provide a relative transport impact map showing the impact of the underperforming transport object on a selected supply and/or logistics chain. The relative transport impact map can have multiple tiles, with each tile corresponding to a shipment. The location of a tile for a shipment is based on metric (1), the size of the shipment's tile is based on metric (2), and the color of the shipment's tile is based on metric (3). The map provides users with a visual guide to what shipments are currently having the greatest adverse impact on supply and/or logistic chain performance so that the user can focus his or her mitigation efforts on those shipments first." - the greatest adverse impact on supply and/or logistic chain performance is a maximum degree to which a total flow quantity of the target resource to the target region will be disrupted] when one or more of the expected transportation routes is disrupted [reads on: para 165, "In step 1312, the transport resource manager 532 identifies a pertinent se(of transport objects to be considered in determining one or more recommendations. With reference to FIG. 10, for example, if the transport object performing unacceptably were the carrier 1054 or route segment 1056, the transport resource manager 532 would select, for analysis, carrier 1032 and route segment 1036 as a first option and carrier 1044 and route segment 1046 as a second option." - route segment 1056 performing unacceptably is when one or more of the expected transportation routes is disrupted; para 168, "In step 1324, the transport resource manager 532 selects and ranks the members of the set of recommended transport objects. The ranking can be based on the probable performance for the key factor. The ranking can be based on a composite value based on the relative performances of the members over multiple key user factors. Continuing with the example, a ranking could rank the first option highest, the second option next highest, and, as a third option, the carrier 1054 and route segment 1056 lowest."]; 
determine a subset of the respective resource flows sufficient to lower the first resiliency metric value below a predetermined threshold if the subset of the respective resource flows is disrupted [ROELOFS reads on: para 8, as above; para 96, "The perspective module 320 can monitor the health and operation of a selected supply and/or logistic chain using defined parameters. The user can select one or more KPIs of interest and the module 320 will monitor temporally changes in the values of the KPIs. Examples of KPI metrics include DIFOT (delivery in full and on time), on time shipping/delivery (for example, on time customer shipment, on-time supplier delivery, on-time arrivals, etc.), .. and the like. When a KPI metric rises above or falls below a selected threshold, a warning or other notification can be sent to the user." - KPI metric of on-time supplier delivery, KPI metric rises above or falls below a selected threshold is determine a subset of the respective resource flows sufficient to lower the first resiliency metric value below a predetermined threshold if the subset of the respective resource flows is disrupted]; ... 
... transmit the modified geospatial data image to the user device [ROELOFS reads on: Fig. 3, CLIENT COMMUNICATION DIVICE(S) 312; Figs. 4, 6, 7, as above; Fig. 11, shipment tracking module logic 1100;  para 122, "FIG. 6, FIG. 7, FIG. 8, FIG. 9 depict various user displays provided by the transport module 328."; paras 21, 89, as above; para 113, "Security over the wide area network 228 is managed by the security module 332 to protect transmitted information."; para 123, "Referring to FIG. 6, the transport module 328 provides a first display 600 on a display 604 of a computer, such as a personal computer or laptop, and a second display 608 on a mobile communication device 612, such as a cellular phone or tablet computer."; para 124, as above].
Although Roelofs teaches modify the geospatial data image by superimposing, on the geospatial data image, respective icons representing each resource flow at Fig. 4, it does not explicitly teach, but FHWA Freight Story 2008 teaches: 
... assign a sizing parameter and a set of color values to each resource flow, wherein the sizing parameter is monotonically related to a quantity of that resource flow [FHWA FREIGHT STORY 2008 reads on: Fig. 3, Tonnage on Highways, Railroads, and Inland Waterways: 2002, Volume Scale (Tons/Year)]; 
wherein a first set of color values is assigned to the subset of the respective resource flows and a second set of color values is assigned to remaining resource flows of the set of resource flows [FHWA FREIGHT STORY 2008 reads on: Fig. 3, as above - resource flows by Railroad are in red, by Inland Waterways in blue, by National Highway System in brown; Fig. 14, Level of Service]; 
modify the geospatial data image by superimposing, on the geospatial data image, respective icons representing each resource flow, each icon having a width proportional to the sizing parameter for that flow and a color determined by sets of color values for each resource flow [FHWA FREIGHT STORY 2008 reads on: Fig. 3, as above]; and ... 
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Roelofs to incorporate the teachings of FHWA Freight Story 2008 in the same field of endeavor of freight transportation to include assign a sizing parameter and a set of color values to each resource flow, wherein the sizing parameter is monotonically related to a quantity of that resource flow; wherein a first set of color values is assigned to the subset of the respective resource flows and a second set of color values is assigned to remaining resource flows of the set of resource flows; modify the geospatial data image by superimposing, on the geospatial data image, respective icons representing each resource flow, each icon having a width proportional to the sizing parameter for that flow and a color determined by sets of color values for each resource flow. The motivation for doing this would have been to improve the logistics monitoring of Roelofs by efficiently managing transportation systems. See FHWA Freight Story 2008, p. 1, Col. 1 lines 7-12 "Domestic manufacturers increasingly use distant sources of raw materials and other inputs to produce goods for local and distant customers, all of which require efficient and reliable transportation to maintain a competitive advantage in a global marketplace.".

15.	As per Claim 2, Roelofs in view of FHWA Freight Story 2008 teaches:
The system of claim 1, wherein the analysis instructions, when executed by the processing circuitry to determine the set of expected transportation routes, cause the processing circuitry [as above, Claim 1] to:
Roelofs further teaches: 
extract resource transportation records for the target resource from the resource transportation records, each extracted resource transportation record indicating a corresponding transportation modality associated with one of: the target resource or a resource category to which the target resource belongs [ROELOFS reads on: Figs. 2, 3, para 121, as above, Claim 1; para 113, ".. the security module 228 routes every data query through a single “Platform Query” entry point that enforces appropriate security constraints."]; and
generate, for the target resource and each corresponding transportation modality, paths along transportation networks of the corresponding modality from source regions of the target resource to the target region [ROELOFS reads on: Figs. 4-7, as above, Claim 1] that 
Roelofs does not explicitly teach, but FHWA Freight Story 2008 further teaches: 
minimize a cost function [FHWA FREIGHT STORY 2008 reads on: page 1, Col. 1, lines 22-24 "The U.S. economy requires effective freight transportation to operate at minimal cost and respond quickly to demand for goods."]; and
wherein superimposing the respective icons representing each resource flow comprises superimposing a set of line segments having widths equal to the sizing parameter of that resource flows and colors determined by the set of color values of that resource flows at locations in the geospatial data image corresponding to the path [FHWA FREIGHT STORY 2008 reads on: Fig. 3, as Claim 1].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Roelofs in view of FHWA Freight Story 2008 to incorporate the further teachings of FHWA Freight Story 2008 in the same field of endeavor of freight transportation to include minimize a cost function; and wherein superimposing the respective icons representing each resource flow comprises superimposing a set of line segments having widths equal to the sizing parameter of that resource flows and colors determined by the set of colors values of that resource flows at locations in the geospatial data image corresponding to the path. The motivation for doing this would have been to improve the logistics monitoring of Roelofs in view of FHWA Freight Story 2008 by efficiently managing transportation systems. 

16.	As per Claim 5, Roelofs in view of FHWA Freight Story 2008 teaches:
The system of claim 2, the memory stores further instructions that, when executed by the processing circuitry cause the processing circuitry [as above, Claim 1] to: 
Roelofs further teaches: 
receive a user interaction signal indicating a request to identify resource hubs within a selected geographic region [ROELOFS reads on: para 6, "The present disclosure generally discloses a transport module that can monitor, evaluate, and/or improve performance of a selected transport object in a supply and/or logistics chain. The selected transport object can be, for example, one or more of a route segment, shipment, hub, source load facility, destination unload facility, and freight carrier."; para 12, "When the selected transport object is a hub, the transport object performance analyzer can determine that the hub is performing acceptably when at least a specified number or percentage of the shipments received by the hub within a first specified period exit the hub within a second specified period."; para 36, "A “logistics hub” is a center, facility, or installation for shipment, storage, collection and/or distribution of goods, such as products, parts, components, and/or raw materials."; para 106, "The transport module 328 can enable a user to manage and substantially optimize a global transportation network. It can show a user real-time information for each and every transport object (for example, route segment, shipment, hub (for example, ports, depots, airports, and intermediate transfer points), source load facility, destination unload facility, and carrier [in] a selected supply and/or logistics chain, even down to individual route segments, thereby enabling the user to anticipate delays and fix them before they impact customers. .. Every shipment, including those still being processed at a site, is visible on an interactive global map. The user can select (for example, by clicking, gesture, or other input) on a site to reveal relevant location and shipment details or select a shipment to reveal details on contents, status, and estimated delivery." - The user can select (for example, by clicking, gesture, or other input) on a site to reveal relevant location and shipment details is receive a user interaction signal indicating a request to identify significant resource hubs within a selected geographic region]; 
determine, using the global resource flow records, the localized resource records, the resource transportation records, and the transportation network image data [ROELOFS, as above, Claim 1]: respective quantities of selected resources transported through a candidate hub region to a set of destination regions [ROELOFS reads on: paras 6, 36, 106, as above; Figs. 6-8, para 121, as above, Claim 1]; 
derive respective baseline resiliency values of the resiliency metric, for the selected resources and each destination region when the selected resources are allowed to travel through the candidate hub region [ROELOFS reads on: Figs. 4-7, as above, Claim 1; para 8, as above, Claim 1 - performance thresholds are respective baseline resiliency values of the resiliency metric; paras 117, 121, 123, 124, as above, Claim 1]; 
derive respective adjusted resiliency values of the resiliency metric, for the selected resources and each destination region when the selected resources are not allowed to travel through the candidate hub region [ROELOFS reads on: para 121, as above, Claim 1 - a transport graph database generator 524 that observes, over time, performance of a selected supply and/or logistics chain, including shipment routes, carriers, origins and destinations and transport object performance data for each transport object, and creates and/or updates dynamically the set of transport graph data structure(s) 508 corresponding to the selected supply and/or logistics chain; a transport graph data base analyzer 528 that traverses the set of transport graph data structure(s) 508 corresponding to the selected supply and/or logistics chain to provide information to a transport resource manager 532 about sole and alternate routes and transport object performance; and the transport resource manager 532 that, for an unacceptably performing or underperforming transport object, determines a degree of impact of the underperformance on a selected supply and/or logistics chain and/or recommends one or more alternatives to mitigate the effect of the underperformance is derive respective adjusted resiliency values of the resiliency metric, for the selected resources and each destination region when the selected resources are not allowed to travel through the candidate hub region]; and 
in response to determining that an aggregate value of the adjusted resiliency values is smaller than an aggregate value of the baseline resiliency values [ROELOFS reads on: para 96, as above, Claim 1 - When a KPI metric falls below a selected threshold is smaller than the baseline resiliency values; para 148, "In other embodiments, performance is acceptable when an average, mean, median, or mode performance parameter measured over a selected time or time interval for the selected transport object satisfies an acceptable performance threshold. In another technique, performance is acceptable when at least a threshold percentage of shipments pass through the transport object within a standard deviation of a target time. Other techniques for measuring acceptable performance will be obvious to one of ordinary skill in the art." - an average, mean, median, or mode performance parameter is an aggregate value of the adjusted resiliency values], 
display an updated geospatial data image to the user that visually indicates [ROELOFS reads on: Figs. 4, 6, 7, paras 21, 102, as above, Claim 1] that the candidate hub region is a significant resource hub [ROELOFS reads on: para 106, as above].
17.	As per Claim 7, Roelofs teaches:
A system comprising processing circuitry and memory coupled to the processing circuitry, the memory storing instructions that when executed by the processing circuitry cause the processing circuitry [ROELOFS reads on: Abstract, Fig. 2, Fig. 3, paras 7, 18, 20, 182, as above, Claim 1] to: ...
... retrieve, from an electronic datastore [ROELOFS reads on: Fig. 3, DATABASE 208; para 94, "FIG. 3 depicts an example of a supply and/or logistics chain monitoring system 300. .. The supply and/or logistics chain management system 150 includes a perspective module 320, an exposure module 324, a transport module 328, a security module 332, and the database 208 connected by a local area network or bus 322."; para 100, "When a disruption event occurs, the exposure module 324 can geo-locate the failure path against plural points in the selected supply and/or logistics chain and assess a likelihood of impact toward the delivery of products to customers, and, when the likelihood and/or severity of impact is sufficiently high, generate and send to a client communication device 312 an auto-notification containing event information."; para 106, "The transport module 328 can enable a user to manage and substantially optimize a global transportation network. .. It can provide the user with a supply and/or logistics chain view showing all of the sites and hubs in a selected supply and/or logistics chain and the routes that connect them. The user can easily filter routes by any selected transport object, such as source or destination site."]: ... 
The remainder of the Claim rejected under the same rationale as Claim 1 above.

18.	As per Claim 8, Roelofs in view of FHWA Freight Story 2008 teaches:
The system of claim 7, wherein the instructions, when executed by the processing circuitry to determine the set of expected transportation routes, cause the processing circuitry [as above, Claim 7] to:
The remainder of the Claim rejected under the same rationale as Claim 2 above.

19.	As per Claim 11, Roelofs in view of FHWA Freight Story 2008 teaches:
The system of claim 8, the memory stores further instructions that, when executed by the processing circuitry cause the processing circuitry [as above, Claim 8] to: 
The remainder of the Claim rejected under the same rationale as Claim 5 above.

20.	As per Claim 13, Roelofs teaches:
A method comprising: providing a user interface to a user device [ROELOFS reads on: Abstract, "A system and method for tracking shipments in a supply chain is provided."; Fig. 3, CLIENT COMMUNICATION DEVICE(S) 312; Fig. 4, display 900], 
The remainder of the Claim rejected under the same rationale as Claim 7 above.

21.	As per Claim 14, Roelofs teaches:
The method of claim 13, wherein determining the set of expected transportation routes [as above, Claim 13] comprises: 
The remainder of the Claim rejected under the same rationale as Claim 2 above.

22.	As per Claim 19, Roelofs in view of FHWA Freight Story 2008 teaches:
The method of claim 14 [as above], further comprising: 
Roelofs further teaches: 
... by more than a predetermined resiliency threshold [ROELOFS reads on: para 97, "Dashboard displays can provide users with real-time tracking of selected KPI metrics in a selected supply and/or logistics chain. The displays can be user configurable and include a number of different dashboard elements including: gauges (for example, at-a-glance tracking of high level health indicators), trend lines (with optional thresholds) to view how a selected KPI metric or set of KPI metrics changes over time to get early warning into potential problems, scorecards (with optional breakdowns and thresholds) to track important numerical values or KPI metrics, such as dollars of global inventory, and pie and/or bar charts." - trend lines (with optional thresholds) to view how a selected KPI metric or set of KPI metrics changes over time to get early warning into potential problems is by more than a predetermined resiliency threshold; para 102, "As will be appreciated, different event types and events for a given event type can have differing assigned spatial ranges of disruption." - differing assigned spatial ranges of disruption is by more than a predetermined resiliency threshold], ... 
The remainder of the Claim rejected under the same rationale as Claim 5 above.

23.	Claims 3, 4, 9, 10 and 15-18 rejected under 35 U.S.C. 103 as being unpatentable over Roelofs in view of FHWA Freight Story 2008 in further view of Mademann (US Patent Publication 20170249582 A1 - hereinafter Mademann).

24.	As per Claim 3, Roelofs in view of FHWA Freight Story 2008 teaches:
The system of claim 2, wherein the processing circuitry [as above, Claim 2] is configured to 
Roelofs further teaches: 
receive real-time signals indicating disruptions to one or more transportation routes [ROELOFS reads on: para 10, "When the transport object is a shipment, a shipment tracking module can track a spatial location of the shipment in substantial real time, by a real-time locating system, using one or more of satellite position information and terrestrial antenna information."; paras 79, 100, 101, 102, as above, Claim 1] and wherein the analysis instructions, when executed by the processing circuitry further cause the processing circuitry [as above, Claim 2] to:
receive a signal indicating disruption of an affected transportation route [ROELOFS reads on: para 7, as above, Claim 1; paras 79, 100, 101, 102, as above];
determine that the affected transportation route includes at least part of a particular route belonging to the set of expected routes [ROELOFS reads on: para 121, as above, Claim 1];---- ... 
... output an updated value of the resiliency metric for the target resource and the target region indicating a maximum degree to which the total flow of the target resource to the target region will be disrupted [ROELOFS reads on: Fig. 12, UPDATE DATA STRUCTURE FOR TRANSPORT OBJECT TO REFLECT PERFORMANCE ANALYSIS 1224; Fig. 13, paras 96, 159, 163, 164, as above, Claim 1; para 21, "The display can be updated as the impact of a shipment is mitigated by a recalculation of the impact significance on each site, part, component, product, or enterprise."; para 89, "The shipment enterprise server 250 can provide position and status updates, such as freight tracking information and freight movement projections between two locations, to the supply and/or logistics chain management system server 204."] when the particular route and one or more additional routes of the set of expected transportation routes are disrupted [ROELOFS reads on: paras 165, 168, as Claim 1];
modify the geospatial data image by altering the sets of color values assigned to each resource flow such that: resource flows along the one or more additional routes are assigned the second set of color values; resource flows along the particular route are assigned a third set of color values; and remaining resource flows are assigned the first set of color values [ROELOFS reads on: Figs. 4, 6, 7, paras 21, 102, as above, Claim 1; Fig. 12, as above; para 73, "Material and/or part and/or component and/or product shipment lines 200a-g between the various related nodes can be shown. Different colors or shades of a common color or line patterns or shading can be assigned to each shipment line to indicate on-time shipments, slightly delayed shipments, moderately delayed shipments, and heavily delayed shipments. Moving a cursor over a node, shipment line, or event can cause a box or icon, such as shown by boxes 422 and 426, to appear providing relevant information about the associated one of the node, shipment line, or event. For example, relevant information about the node can include enterprise and/or organization name, materials and/or part and/or component and/or products supplied by the enterprise, and one-hop related enterprises (for example, the supplier to the selected node and the purchaser from the selected node). Relevant information about the shipment line can include the name of the freight carrier, number, type, and value of material and/or part and/or component and/or product currently being shipped, and the current status of the shipment. The boxes in FIG. 4 show relevant shipment information including a number and value of products, parts, and/or components currently en route along the corresponding shipment line." - Different colors or shades of a common color or line patterns or shading can be assigned to each shipment line to indicate on-time shipments, slightly delayed shipments, moderately delayed shipments, and heavily delayed shipments is modify the geospatial data image by altering the sets of color values assigned to each resource flow such that: resource flows along the one or more additional routes are assigned the second set of color values; resource flows along the particular route are assigned a third set of color values; and remaining resource flows are assigned the first set of color values; para 121, "With reference to FIG. 5, the transport module 328 includes a number of computational modules and data structures, including: a shipment card 504 containing descriptive parameters and other information for a corresponding shipment .. and/or status (for example, number of days delayed, on time, or number of days early relative to a projected shipment arrival time), and links or pointers to the transportation objects involved with the shipment); a transport map 508, such as depicted in FIG. 4, depicting a selected supply and/or logistics chain, including transport objects; .. a transport graph database generator 524 that observes, over time, performance of a selected supply and/or logistics chain, including shipment routes, carriers, origins and destinations and transport object performance data for each transport object, and creates and/or updates dynamically the set of transport graph data structure(s) 508 corresponding to the selected supply and/or logistics chain; .." - a transport graph database generator 524 that .. updates dynamically the set of transport graph data structure(s) 508 corresponding to the selected supply and/or logistics chain is modify the geospatial data image by altering the sets of color values assigned to each resource flow]; and 
transmit the modified geospatial data image to the user device [ROELOFS reads on: para 21, 121, as above and Claim 1].
Although Roelofs teaches determine that no alternate route to the particular route having an origin of the particular route at para 131 ("The “ALT” descriptor indicates that route segments 1036, 1056, and 1046 are alternate route segments from hub 1024 to destination 1040, and the “SOLE” descriptor indicates that route segment 1020 is the sole route segment from origin 1008 to hu[b] 1024."), Roelofs in view of FHWA Freight Story 2008 does not explicitly teach, but Mademann teaches: 
... determine that no alternate route to the particular route having an origin of the particular route and having a value of the cost function equal to or less than maximum acceptable cost value exists between the origin of the particular route and the target region [MADEMANN reads on: Fig. 5, B540: determine all possible routes from all possible ports to each potential destination interchange point, B580: determine optimum route based on total cost of each possible routes based on total cost; Fig. 9, B910: Determine distance between intersection point and door location, B920: door location distance > minimum distance rate for region? yes - door location distance > minimum distance rate for region is no alternate route to the particular route having an origin of the particular route and having a value of the cost function equal to or less than maximum acceptable cost value exists between the origin of the particular route and the target region; para 68, "Door delivery cost is based on the distance of travel required to truck the cargo from an interchange point to the delivery location. Truck mileage is the total amount of road miles travelled by a truck to drive from the Interchange Point to the delivery door location. Multiple interchange points may service a single door location. For example, delivery interchange points 120A each service door location 110 in FIG. 1B."; para 76, " In B510, a destination door location is received by processor 22 of optimizer 10. In other embodiments, origin door location, container size, container type, and other specifications may be provided to further determine the optimal delivery route. The user may further be able to specify one or more ports or interchange points that must be included or excluded in the route. User specification of ports or interchange points may be selected based on category such as most cost-effective, fewest delays, highest traffic volume, or other criteria. Input data, such as the destination door location may be entered via input device 26 and display 28 of a workstation 20 and sent to optimizer 10 via network 30."; para 77, "Destination interchange points that service (e.g., deliver to) the destination door location are determined in block B520 by optimizer 10. In block B530, optimizer 10 calculates a door delivery cost from each destination interchange point to the destination door location. In block B540, optimizer 10 identifies the possible inland transport paths that connect each available port to the destination interchange points. The number of identified paths may be constrained for the benefit of conserving processing resources. For example, an optimal mileage for driving distance may be calculated between the port and door location. Only those possible routes within a tolerance of the optimal mileage may be considered. Alternatively, all possible routes may be identified and considered."; para 82, "In block B580, an optimum intermodal delivery route with the lowest total delivery cost is selected from the potential intermodal delivery routes by processor 22 of optimizer 10. The total delivery costs include costs for all modes of transit. The intermodal delivery routes are compared, ranked, and/or otherwise evaluated to determine an optimal intermodal delivery route by optimizer 10. Optimization can be performed on one or more basis. Lowest cost may be a singular basis on which to determine optimization. Mode of transit, time of transit, and other factors may be used to determine an optimal route. Optimal routes may further be selected to include one or more particular ports/interchange points, avoid a particular mode of transit, use only selected modes of transit and the like."; para 83, "A set of optimal intermodal delivery routes may be determined. The set may include the optimal delivery route from each port. The set may include the optimal route for each basis. For example, the set may include the lowest cost route, the fastest route, the route with the fewest mode of transit changes, the route with the fewest interchange points, the shortest geographical travel distance and the like. Optimization parameters may further be specified to optimize based on energy efficient or eco-friendly routes. Optimization may further include avoidance of specific regions, states, countries, and the like. Optimization may also include avoidance of specific types of charges such as tolls, accessorials, or to minimize specific costs such as repositioning costs. In some embodiments, the optimization may be used to compare costs based on mode of transit. For example, the set of optimal routes may include lowest cost of truck/rail routing versus all truck routing. Such sets of results may be further evaluated by optimizer 10 to determine cost differentials amongst potential routes."; para 100, "FIG. 9 is a flow diagram illustrating another exemplary process 900 for calculating segment costs that may be performed by processor 22 of optimizer 10 as part of the process of FIG. 5."; para 101, "In block B910, door location distance is determined between intersection point and destination door location. In block B920, the door location distance is compared to minimum distance rate for region threshold. In block B930, the door delivery cost is calculated. Calculation of the door delivery cost may be determined as otherwise described herein. In B940, the door delivery cost is set as regional flat rate when door location distance is less than or equal to region threshold."]; ... 
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Roelofs in view of FHWA Freight Story 2008 to incorporate the teachings of Mademann in the same field of endeavor of freight transportation to include determine that no alternate route to the particular route having an origin of the particular route and having a value of the cost function equal to or less than maximum acceptable cost value exists between the origin of the particular route and the target region. The motivation for doing this would have been to improve the logistics monitoring of Roelofs in view of FHWA Freight Story 2008 by efficiently managing transportation systems. See Mademann, Abstract, "Intermodal delivery optimization includes receiving a destination door location and determining destination interchange points delivering to the destination door location. .. An inland transport cost is aggregated for the inland transport paths, and a total delivery cost including the inland transport cost and the door delivery cost is determined. The optimum intermodal delivery route is selected from the plurality of intermodal delivery routes and provided for display.".

25.	As per Claim 4, Roelofs in view of FHWA Freight Story 2008 in view of Mademann teaches:
The system of claim 3, wherein the memory stores further instructions that, when executed by the processing circuitry cause the processing circuitry [as above, Claim 1] to:
Roelofs further teaches: 
determine, using at least the first resiliency value and the updated resiliency value [ROELOFS, as above, Claim 1] , that a future resiliency value for the target resource and the target region [ROELOFS reads on: paras 89, 96, 97, as above, Claim 1; para 88, "Example freight enterprises include railway companies, short and long haul trucking companies, freight company servers (to provide freight tracking information, freight movement projections between two locations, and the like), .." - freight movement projections between two locations is a future resiliency value for the target resource and the target region; para 111, "The estimated or projected delivery date for an order can include an associated probability or likelihood and, optionally, an associated range of arrival dates that the pails, components, and/or products in the order will be timely received by the selected arrival date or within the range of arrival dates."] is ... 
... transmit, to the user device, a second updated geospatial data image [ROELOFS, as above, Claim 3] including an alert to the user that the future resiliency value for the target resource and the target region [ROELOFS reads on: Fig. 11, ALERT USER AND lNSTANTIATE TRANSPORT EVENT WORKFLOW 1128; para 96, as above, Claim 1; para 108, "The transport module 328 can provide scheduling information, including projected shipment arrival dates for parts, components, and/or products from a first, second, third, or fourth tier enterprise 100, 104, 108, and 112 and required shipment departure dates for parts, components, and/or products. Each of the shipment arrival and departure dates can be linked to a set of data structures describing the shipment, including shipment source and destination, freight carrier, freight tracking information, current shipment status and/or location, shipment contents (by product type and number), date of shipment, and the like)."; para 141, "When the shipment is late, the shipment tracking module 500, in step 1128, alerts the user and instantiates a transport event workflow 516. A common workflow includes a notification, such as shown in FIG. 8, communicated to one or more communication devices of the user or other designated recipients and a command to the transport resource manager to analyze the risk to the supply and/or logistics chain and recommend to the user one or more risk mitigation strategies (discussed below)."] is ... 
Roelofs does not explicitly teach, but FHWA Freight Story 2008 further teaches: 
... expected to drop below a predetermined threshold within a predetermined time interval [FHWA FREIGHT STORY 2008 reads on: Fig. 12, Peak-Period Congestion on High-Volume Portions of the National Highway System: 2035; p. 16, col. 2, lines 1-13 "Congestion is forecast to spread from larger urban areas and a few intercity routes to large stretches of intercity highways in both urban and rural areas. Without operational improvements or additional capacity between now and 2035, recurring peak-period congestion is forecast to slow traffic on 20,000 miles of the NHS and create stop-and-go conditions on an additional 45,000 miles. Highway segments with slow traffic and more than 10,000 trucks per day are forecast to increase to more than 10,000 miles, while stop-and-go traffic on segments with more than 10,000 trucks per day is expected to occur on an additional 23,000 miles (Figure 12, see page 19)." - create stop-and-go conditions is drop below a predetermined threshold]; and ... 
... expected to drop below the predetermined threshold [FHWA FREIGHT STORY 2008, as above].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Roelofs in view of FHWA Freight Story 2008 in view of Mademann to incorporate the further teachings of FHWA Freight Story 2008 in the same field of endeavor of freight transportation to include (resiliency value is) expected to drop below a predetermined threshold within a predetermined time interval. The motivation for doing this would have been to improve the logistics monitoring of Roelofs in view of FHWA Freight Story 2008 in view of Mademann by efficiently managing transportation systems. 

26.	As per Claim 9, Roelofs in view of FHWA Freight Story 2008 teaches:
The system of claim 8, wherein the processing circuitry [as above, Claim 8] is configured to 
The remainder of the Claim rejected under the same rationale as Claim 3 above.

27.	As per Claim 10, Roelofs in view of FHWA Freight Story 2008 in view of Mademann teaches:
The system of claim 9, wherein the memory stores further instructions that, when executed by the processing circuitry cause the processing circuitry [as above, Claim 9] to:
The remainder of the Claim rejected under the same rationale as Claim 4 above.

28.	As per Claim 15, Roelofs in view of FHWA Freight Story 2008 teaches:
The method of claim 14 [as above], the method further comprising 
The remainder of the Claim rejected under the same rationale as Claim 3 above.

29.	As per Claim 16, Roelofs in view of FHWA Freight Story 2008 in view of Mademann teaches:
The method of claim 15, wherein receiving the signal indicating disruption of the affected transportation route [as above, Claim 15] comprises:
Roelofs further teaches:
retrieving new global resource flow records and new localized resource records from the electronic datastore, the new global resource flow records and new localized resource records corresponding to a later time than previously-retrieved global resource flow records and previously-retrieved localized resource records [ROELOFS reads on: Fig. 3, paras 94, 100, as above, Claim 7; Fig. 12, COLLECT HISTORICAL PERFORMNANCE INFORMATION FOR SELECTED TRANSPORT OBJECT OVER SELECTED TIME PERIOD 1208, UPDATE DATA STRUCTURE FOR TRANSPORT OBJECT TO REFLECT PERFORMANCE ANALYSIS 1224 - UPDATE DATA STRUCTURE FOR TRANSPORT OBJECT is new global resource flow records and new localized resource records corresponding to a later time than previously-retrieved global resource flow records and previously-retried localized resource records; Figs. 4, 6, 7, 8, paras 117, 121, 125, 126, as above, Claim 1]; and
determining, based on the new global resource flow records, the new localized resource records, the previously-retrieved global resource flow records, and the previously- retrieved localized resource records [ROELOFS, as above], that the affected transportation route has been disrupted [ROELOFS reads on: para 129, "The transport graph data structures 508 describe transport objects and their interrelationships. The transport graph database generator 524 observes, over time, performance of a selected supply and/or logistics chain and creates and updates the set of transport graph data structure(s) 508 corresponding to the selected supply and/or logistics chain to reflect changes in shipment behavior for the selected supply and/or logistics chain over time. The transport graph data base analyzer 528 traverses the set of transport graph data structure(s) 508 corresponding to the selected supply and/or logistics chain to identify alternate route segments and/or hubs in the event an underperforming transport object adversely impacts or likely will adversely impact shipment performance for selected shipment." - in the event an underperforming transport object adversely impacts shipment performance for selected shipment is the affected transportation route has been disrupted; para 155, as above, Claim 1].

30.	As per Claim 17, Roelofs in view of FHWA Freight Story 2008 in view of Mademann teaches:
The method of claim 15, wherein the electronic datastore [as above, Claim 16]
Roelofs further teaches:
stores environmental disruption records indicating disruptions of transportation routes and environmental conditions at times of the disruptions; and wherein receiving the signal indicating disruption of the affected transportation route [ROELOFS reads on: Fig. 7, chokepoint 730b; para 74, "With respect to FIG. 1, the supply and/or logistics chain management system 150, via communication links 154, monitors (and collects information regarding) first, second, third, fourth, . . . tier enterprises in the supply and/or logistics chain to determine supply and/or logistic chain performance information. Example users of the system 150 include brand owners (for example, retailers and wholesalers), and/or contract manufacturer and OEM representatives, such as a manufacturing representative, enterprise officers, and managers. Due to the adverse impact on the performance of the supply and/or logistics chain, the supply and/or logistics chain management system 150 can monitor for events potentially impacting adversely, or disrupting, supply and/or logistics chain performance." - logistics chain management system 150 .. monitors (and collects information regarding) .. logistics chain to determine supply and/or logistic chain performance information, logistics chain management system 150 can monitor for events potentially impacting adversely, or disrupting, supply and/or logistics chain performance is stores records indicating disruptions of transportation routes; para 79, "There are a number of examples of events impacting the performance of a selected supply and/or logistics chain. Events can include, for example, natural disasters (for example, natural disaster event and wherein the natural disaster is one or more of an earthquake, tsunami, volcanic eruption, fire, flood, avalanche, and landslide), weather patterns (for example, storm, typhoon, hurricane, cyclone, tornado, wind, flood, and blizzard), .."; para 124, "The first display 700 further has a triangular icon for hub 730b indicating that the hub is underperforming (or has become a chokepoint or bottleneck for the shipment potentially causing substantial delay in the shipment)."; paras 129, 155, as above, Claim 16] comprises:
receiving current environmental condition data a geographic area through which a particular transportation route passes; determining, using the current environmental condition data and the environmental disruption data [ROELOFS reads on: para 90, "The network accessible information source(s) 224 include any source of information relevant to supply and/or logistics chain performance, including, without limitation, social networks such as Twitter™ Firehose™, news sources and/or aggregators (to provide news on current events that may impact positively or negatively the supply and/or logistics chain performance), weather data sources (for example, the National Weather Service, national and local news sources, the Weather Channel™, Weather Source™, worIdweatheronline.com, and the like), .."; para 102, "The exposure module 324 can provide alive view, which is a focused, real-time view of the disruptions and/or other events impacting manufacturers, suppliers, and/or distribution sites in a selected supply and/or logistics chain. When events occur, the exposure module 324 can display an event perimeter ring, or range of disruption, on the live view map with details showing supply and/or logistics chain failure paths and tier 1-4 enterprise interconnections. For example, as shown in FIG. 4 a disruption event, depicted as an earthquake, can be shown on the map display at a location 408 impacted by the event. The range of disruption 412 is assigned to the disruption event indicating a likely spatial range impacted by the event. As will be appreciated, different event types and events for a given event type can have differing assigned spatial ranges of disruption. For example, an earthquake may have a larger spatial range of disruption than a storm, .."], 
that the particular transportation route is expected to become disrupted [ROELOFS reads on: para 129, as above, Claim 16 - in the event an underperforming transport object likely will adversely impact shipment performance for selected shipment is the particular transportation route is expected to become disrupted; ]; and 
modifying the geospatial data image by altering the sets of color values assigned to each resource flow such that resource flows along the particular route are assigned the third set of color values [ROELOFS reads on: Figs. 4, 6, 7, paras 21, 102, as above, Claim 1; Fig. 12, as above; para 73, "Material and/or part and/or component and/or product shipment lines 200a-g between the various related nodes can be shown. Different colors or shades of a common color or line patterns or shading can be assigned to each shipment line to indicate on-time shipments, slightly delayed shipments, moderately delayed shipments, and heavily delayed shipments. Moving a cursor over a node, shipment line, or event can cause a box or icon, such as shown by boxes 422 and 426, to appear providing relevant information about the associated one of the node, shipment line, or event. For example, relevant information about the node can include enterprise and/or organization name, materials and/or part and/or component and/or products supplied by the enterprise, and one-hop related enterprises (for example, the supplier to the selected node and the purchaser from the selected node). Relevant information about the shipment line can include the name of the freight carrier, number, type, and value of material and/or part and/or component and/or product currently being shipped, and the current status of the shipment. The boxes in FIG. 4 show relevant shipment information including a number and value of products, parts, and/or components currently en route along the corresponding shipment line." - Different colors or shades of a common color or line patterns or shading can be assigned to each shipment line to indicate on-time shipments, slightly delayed shipments, moderately delayed shipments, and heavily delayed shipments is modifying the geospatial data image by altering the sets of color values assigned to each resource flow such that resource flows along the particular route are assigned the third set of color values; para 121, "With reference to FIG. 5, the transport module 328 includes a number of computational modules and data structures, including: a shipment card 504 containing descriptive parameters and other information for a corresponding shipment .. and/or status (for example, number of days delayed, on time, or number of days early relative to a projected shipment arrival time), and links or pointers to the transportation objects involved with the shipment); a transport map 508, such as depicted in FIG. 4, depicting a selected supply and/or logistics chain, including transport objects; .. a transport graph database generator 524 that observes, over time, performance of a selected supply and/or logistics chain, including shipment routes, carriers, origins and destinations and transport object performance data for each transport object, and creates and/or updates dynamically the set of transport graph data structure(s) 508 corresponding to the selected supply and/or logistics chain; .." - a transport graph database generator 524 that .. updates dynamically the set of transport graph data structure(s) 508 corresponding to the selected supply and/or logistics chain is modifying the geospatial data image by altering the sets of color values assigned to each resource flow]; and 
transmitting the modified geospatial data image to the user device [ROELOFS reads on: para 21, 121, as above and Claim 1].

31.	As per Claim 18, Roelofs in view of FHWA Freight Story 2008 in view of Mademann teaches:
The method of claim 15 [as above], further comprising: 
The remainder of the Claim rejected under the same rationale as Claim 4 above.


32.	Claims 6, 12 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Roelofs in view of FHWA Freight Story 2008 in further view of Chavez (US Patent Publication 20170132537 A1 - hereinafter Chavez).

33.	As per Claim 6, Roelofs in view of FHWA Freight Story 2008 teaches:
The system of claim 1, wherein deriving the first resiliency value of the resiliency metric for the target resource and the target region [as above, Claim 1] comprises 
Roelofs further teaches:
using the respective quantities of the target resource transported to the target region via each of the set of expected transportation routes [ROELOFS reads on: Figs. 6, 7, paras 117, 121, 124, 125, as above, Claim 1] as 
Roelofs in view of FHWA Freight Story 2008 does not explicitly teach, but Chavez teaches:
inputs to an entropy-based economic diversity function [CHAVEZ reads on: para 68, "The successive splitting of a group of response variables is generally carried out by means of impurity reduction—where impurity refers to a measure of variable response similarity. Minimum impurity or entropy in a data set group is achieved where the relative frequency of one of the response class is zero while maximum impurity is attained when there is the same relative frequency for the two response classes. Hence in each node tree construction, the first split carried out is the one generating the highest impurity reduction where the variable selected (i.e. weather index) for splitting is the most strongly associated with the response variable (i.e. crop yield). Two methods of impurity measure are applied for split selection: 1) entropy measures such as Gini Index or Shannon entropy p-values of association tests with the response variable. Hence each successive node is split where the highest entropy level is detected or lowest p-value determined. The latter splitting method is used in the algorithm used in the present study."; para 146, "Among the different analysis frameworks used for the economic assessment of disasters (natural or not), Input-Output (TO) modelling has been most widely adopted since the early 1970s'. The IO framework's suitability for modelling natural disasters is twofold: 1) the ability of the IO framework to represent the economic sectors interdependencies at variable disaggregation levels allows modelling of both direct and indirect higher order impacts following physical assets destruction, and 2) the relative simplicity of the IO framework. For instance, IO modelling has been used for modelling transportation systems disruption, electricity network disruption, as well as “general generic disaster” disruption assessment models such as HAZUS."].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Roelofs in view of FHWA Freight Story 2008 to incorporate the teachings of Chavez in the same field of endeavor of freight transportation to include inputs to an entropy-based economic diversity function. The motivation for doing this would have been to improve the logistics monitoring of Roelofs in view of FHWA Freight Story 2008 by efficiently managing transportation systems. See Chavez, Abstract, "A computer implemented method of deriving performance from a local model having a plurality of model inputs, .."; para 146, "For instance, IO modelling has been used for modelling transportation systems disruption, ..".

34.	As per Claim 12, Roelofs in view of FHWA Freight Story 2008 teaches:
The system of claim 7 [as above], wherein 
The remainder of the Claim rejected under the same rationale as Claim 6 above.

35.	As per Claim 20, Roelofs in view of FHWA Freight Story 2008 teaches:
The method of claim 13 [as above], wherein 
The remainder of the Claim rejected under the same rationale as Claim 6 above.



Response to Arguments

36.	Applicant's arguments filed 07/20/2022 have been fully considered, but they are found not persuasive and/or are moot in view of the new rejections necessitated by the amendments. 

37.	Applicant argues (at pp. 19-22) that "the claims do not recite "commercial or legal interactions" or "managing personal behavior or relationships or interactions between people"", at step 2A, Prong One of the analysis under the 2019 PEG.
Examiner agrees, and notes that the claims recite an abstract idea of deriving a resiliency value indicating the impact of a disruption on resource flows, which is a business activity (fundamental economic practice) for mitigating economic risk and falls under the general category of Certain Methods of Organizing Human Activity, as explained at paragraph 11 above in this Office Action.
Examiner also notes that the 35 U.S.C. rejection does not categorize the abstract idea as one of 'Mental Processes' in this Office Action (nor is it so categorized in the prior Office Action).
 
38.	Applicant argues (at pp. 23-24) that "the claimed invention is clearly integrated into a practical application,", at step 2A Prong Two of the analysis under the 2019 PEG.
Examiner respectfully disagrees. As explained above, the claims are directed to a judicial exception falling under the grouping of Certain Methods of Organizing Human Activity at step 2A, Prong One of the analysis under the 2019 PEG. Further, the claims do not integrate the judicial exception into a practical application of the abstract idea at step 2A Prong Two because they merely use a computer system as a tool to implement the abstract idea - see MPEP 2106.05(f). 

39.	With regard to the 35 U.S.C. 103 rejection, Applicant argues (at pp. 24-26)that the amended claim language (aggregation of resource flows, aggregation of consumers, inferring resource flows) overcomes the prior art references.
Examiner respectfully disagrees. Roelofs teaches the amended language as follows:
"the products which the parts at the impacted shipment go into is aggregated and normalized across all at-risk shipments" at paragraph 162 (reflecting aggregated resource flows); 
"spot market" at paragraph 117 (an aggregate of consumers); and 
"estimate when the shipment will arrive at its final or intermediate destination" at paragraph 137 (infer respective resource flows of the target resource transported to the target region).



Conclusion

40.	Applicant's amendment necessitated any new ground(s) of rejection presented in this Office Action. See MPEP §706.07(a). 

41.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

42.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARJIT S BAINS whose telephone number is 571 270 0317. The examiner can normally be reached on Monday-Friday from 9:00 am to 5:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RUTAO WU, can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .

/SARJIT S BAINS/Examiner, Art Unit 3623                                                                                                                                                                                                        /RUTAO WU/Supervisory Patent Examiner, Art Unit 3623